DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 26-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 8/1/2022.
Claim 26 is drawn to “a polyamide powder (PP) obtainable by a process according to claim 15”.  However, having a powder “obtainable” using the process of instant claim 15 does not preclude the same powder from being produced using different processes.
	Claims 27 and 28 use the polyamide powder (PP) as claimed in claim 26.
Therefore, the restriction is still required, and claims 26-28 are withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 15-23 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Hager (US20120264877A1), in view of Dunlap (US5066445A) and Naik (Naik et al.; Melamine integrated metal phosphates as non-halogenated flame retardants: Synergism with aluminium phosphinate for flame retardancy in glass fiber reinforced polyamide 66; Polymer Degradation and Stability, Vol. 98, pages 2653-2662, 10/9/2013).
With respect to claim 15, the prior art of Hager teaches a process for producing fine polyamide powder (PP) [0041-0042] comprising at least one semicrystalline polyamide (P) and at least one additive (A) selected from the group consisting of inorganic pigments and stabilizers, compounded to obtain a compounded mixture (cM), such as a polyamide with titanium dioxide as an inorganic pigment [0009], prepared into a pellet form [0032].  Hager teaches c) introducing the mixture (eM) in pellet form obtained in step b) into a solvent (SV) to obtain a first suspension (Si) comprising the extruded mixture (eM) and the solvent (SV), wherein the solvent (SV) comprises water [0030].  “Basic organic compounds, for example based on amines, are also suitable” [0028-0029].  
The instant specification teaches lactams as derivatives of polyamides [0024]; however it is not explicitly taught that the Hager solvent additives “basic organic compounds, for example based on amines” in the solution for forming a polyamide powder comprises a lactam.  
However, the prior art of Dunlap teaches a dissolving a polyamide by agitation in a solution comprising water and a lactam, resulting in precipitation of polyamide particles [Col. 1, line 56 – Col. 2, line 6].
As lactam is understood to be in the amines family, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to be motivated to combine the prior art reference teachings of lactam in solution, taught by Dunlap, to function as the “basic organic compound, for example based on amines” in solution taught by Hager to arrive at the claimed invention; as Dunlap teaches a solvent comprising water and lactam can precipitate polyamide particles.
Hager teaches an example for d) heating the first suspension (Si) obtained in step c) to a first temperature of 145°C (T1) [0087] wherein the at least one semicrystalline polyamide (P) present in the extruded mixture (eM)  and added in pellet form [0032], dissolves in the solvent (SV) using a paddle stirrer to obtain a mixture (G) [0087] comprising the at least one semicrystalline polyamide (P) and the at least one additive (A), e) cooling the mixture (G) obtained in step d) to a second temperature of 109°C (T2) [0087] wherein the at least one semicrystalline polyamide (P) crystallizes and precipitates to obtain a second suspension (S2) [0087] comprising the polyamide powder (PP) suspended in the solvent (SV) by the paddle stirrer [0087].  Hager teaches f) separating the polyamide powder (PP) from the second suspension (S2) obtained in step e) by distilling the mixture in a paddle dryer, distilling the solvent and drying the residue [0087]; then melting, extruding, and granulating the second suspension using a twin-screw extruder [0107] to form the final powder product.  
While Hager, in view of Dunlap, teaches the polyamide with an inorganic pigment additive in pellet form for processing in solvent to reprecipitate a powder, Hager, in view of Dunlap, is silent on the process for compounding and pelletizing the semicrystalline polyamide (P) and at least one additive (A), comprising the steps of a) compounding the at least one semicrystalline polyamide (P) and the at least one additive (A) in an extruder to obtain a compounded mixture (cM) comprising the at least one semicrystalline polyamide (P) and the at least one additive (A), b) extruding the compounded mixture (cM) obtained in step a) from the extruder to obtain an extruded mixture (eM) comprising the at least one semicrystalline polyamide (P) and the at least one additive (A), to be used in pellet form in the Hager process, above.
However, the prior art of Naik teaches compounding a semi-crystalline polyamide, PA 66 [P. 2656, Col. 1], with a trio of additives, and using a twin-screw extruder to produce compounded pellets [Pages 2654-2655, Sec. 2.2] for further processing.   
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of compounding a semi-crystalline polyamide with at least one additive using a twin-screw extruder to produce compounded pellets, taught by Naik, to improve the fine polyamide powder-producing process of Hager, in view of Dunlap.  The extruding technique of Naik would predictably yield known and improved compounding results by using a controlled heating means for the compounded mixture via the extruder heat zones [P. 2655, Col. 1], and delivering the compounded mixture in a pelletized form.  
The additive compounded by the extruder would be selected based on the desired physical properties of the finished product, such as the pigment additive used by Hager for a desired color.
In an alternative rejection of claim 15, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to substitute the pigment additive taught by Hager, in view of Dunlap, for other additives based on desired physical properties; such as flame-retarding additives taught by Naik [Pages 2654-2655, Sec. 2.2] to predictably obtain improved heat or ignition resistance of the finished product [P. 2653, Intro Col. 1].

With respect to claim 16, Hager teaches in step d) the first suspension (Si) obtained in step c) is heated to a first temperature (T1) of 145°C [0087] in the range from 140°C to 200°C.  
With respect to claim 17, Hager teaches in step e) the mixture (G) obtained in step d) is cooled to a second temperature (T2) of 109°C [0087] in the range from 100°C to 140°C.  
With respect to claim 18, Hager teaches the first suspension (Si) obtained in step c) comprises in the range from 1% to 25% by weight of the extruded mixture (eM) and in the range from 75% to 99% by weight of the solvent (SV) based on the total weight of the first suspension (Si).  Hager teaches the suspended (eM) particles as 10-60% of total weight of the suspension [0026] (and, therefore, the prepared solution from 40-90% by weight).  
A case of prima facie obviousness exists that Hager teaches the claim 18 extruded mixture and solvent weight percentage ranges, as the ranges partially overlap the claimed ranges.  See MPEP 2144.05(I).
With respect to claim 19, Hager teaches an example where the compounded mixture has additive by weight percentage of 5.66%, calculated by 3kg TiO2 / (3 + 50)kg total [0084]. 
Hager does not explicitly teach the extruded mixture (eM) obtained in step b) comprises in the range from 0.05% to 5% by weight of the at least one additive (A) based on the total weight of the extruded mixture (eM).   
However, the compounded mixture additive weight percentage of 5.66% is close to the claimed upper range of 5% and would be expected to have substantially the same properties.  A prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close and expected to have the same properties. See MPEP 2144.05(I).
With respect to claim 20, from the alternate rejection for claim 15, Naik teaches the extruded mixture (eM) obtained in step b) comprises in the range from > 5% to 50% by weight of the at least one additive (A) based on the total weight of the extruded mixture (eM).  Naik teaches the extruded mixture comprises 15-20% additives [P. 2656, Col. 1].
A case of prima facie obviousness exists that Naik teaches the claim 20 additive percentage for the extruded mixture, teaching the 15-20% additives partially overlaps the claimed range of > 5% to 50% by weight.  See MPEP 2144.05(I).
With respect to claim 21, Hager teaches the semicrystalline polyamides (P) usable include nylon-11, nylon-12 and polyamides having more than 12 aliphatically bonded carbon atoms per carboxamide group [0032].  Hager repeatedly uses PA 12 in examples [0074, 0084, 0087].  
Naik teaches the use of reinforced PA 6 [P. 2654, Col. 1] and PA 66 based on the good mechanical properties with flame retardant additives, and the wide-ranging applications of PA 66 [P. 2654, Col. 2].  
Hager and Naik do not explicitly teach a matching polyamide type for their applications.
However, polyamide types are prima facie understood to process similarly, and it would be prima facie expected to be able use the same PA type for the process steps taught by both Hager and Naik if the product application types were the same.  Therefore, it would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to try using the PA 12 within the Naik process steps of twin-screw extrusion to produce compounded pellets with a reasonable expectation of success – (if flame retardant properties that Naik teaches were not required).  See MPEP 2143(I)(E).
With respect to claim 22, Hager teaches additives used to stabilize the suspension [0028] can include a phenol, an organic compound having acidic protons [0029].
It would have been prima facie obvious to a person of ordinary skill in the art prior to the time of filing to apply the known technique of compounding a phenol stabilizer additive, taught by Hager, into the extrusion compounding process ready for improvement taught by Hager, in view of Dunlap and Naik, to predictably improve the stability of the compounded chemicals in the following suspension step.
With respect to claim 23, Hager teaches at least the mixture (G) is stirred with a stirrer during step e), wherein the specific power input of the stirrer into the mixture (G) is in the range from 100 to 500 W/m3.  Hager teaches the minimal stirring energy required, stating “in a preferred embodiment, the process of the invention is characterized in that a suspension is used which is obtainable by suspending the inorganic particles in the alcoholic medium with introduction of an energy input of greater than 1000 kJ/m3 [0024].”  Using the conversion equation P(W) = 1000 x E(kJ) / t(s), and the Hager total stirring time [0087] of 1hr+20min, or 48000s; 	P(W/m3) = (1000 x 1000kJ/m3) / 48000s = 20.833W/m3.
A case of prima facie obviousness exists that Hager teaches the claim 23 specific power input for mixing/suspension, teaching energy applied must be greater than 20.83W/m3 partially overlaps the claimed range of 100 to 500 W/m3.  See MPEP 2144.05(I).
With respect to claim 25, Hager teaches using an inorganic pigment of titanium dioxide [0009], which is a metal oxide.  

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Hager (US20120264877A1), in view of Dunlap (US5066445A) and Naik (Naik et al.; Melamine integrated metal phosphates as non-halogenated flame retardants: Synergism with aluminium phosphinate for flame retardancy in glass fiber reinforced polyamide 66; Polymer Degradation and Stability, Vol. 98, pages 2653-2662, 10/9/2013), as set forth above in the rejection of claim 15, and further in view of Odle (US20070065615A1).
With respect to claim 24, Hager, in view of Dunlap and Naik, teaches in the extrusion during step b) the compounded mixture (cM) is heated and pelletized by an extruder for further processing.
Hager, in view of Dunlap and Naik, is silent on the twin-screw-extruded compounded mixture pellet particle size in the range from 0.5 to 6 mm.  
However, the prior art of Odle teaches preferred twin-screw-extruded polymer pellets are about 1/16” - 1/8” long [0252], or 1.59 to 3.18mm long. 
A case of prima facie obviousness exists that Hager teaches the claim 24 extruded pellet size range, as the range of 1.59 to 3.18mm taught by Odle lies fully within the claimed range of 0.5 to 6 mm.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY C GROSSO whose telephone number is (571)270-1363.  The examiner can normally be reached on M-F 8AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


GREGORY C. GROSSO
Examiner
Art Unit 1748




/GREGORY C. GROSSO/Examiner, Art Unit 1748                                                                                                                                                                                                        
	
/MATTHEW J DANIELS/Primary Examiner, Art Unit 1742